I concur in the decree rendered in this case, but not in the unqualified statement of the district judge that one instance alone of cruel treatment cannot be sufficient cause for a separation from bed and board. In Veal v. Veal, 140 La. 879,74 So. 181, the jurisprudence on the subject was thoroughly reviewed, and Primeaux v. Comeaux, 139 La. 549, 71 So. 845, was shown to be not authority for the doctrine that one instance of cruel treatment on the part of one of the spouses towards the other cannot be sufficient cause for separation from bed and board. *Page 601